 

TECHNOLOGY PURCHASE AGREEMENT

 

THIS TECHNOLOGY PURCHASE AGREEMENT (this “Agreement”) is dated as of the 25th
day of February, 2016

 

BETWEEN:

 

BERARDINO PAOLUCCI and DRASKO KARANOVIC, each an individual and having an
address of 7669 Kimbal Street, Mississauga, Ontario, Canada L5S 1A7.

 

(herein called the “Sellers”)

 

AND:

 

NOVUS ROBOTICS INC., a publicly traded corporation incorporated under the laws
of the State of Nevada trading under the symbol “NRBT” and having a principal
address of 7669 Kimbal Street, Mississauga, Ontario, Canada L5S 1A7.

 

WHEREAS the Sellers researched, created and developed medical robotics
technology, which deals with the design, construction and operation of robots in
automation for medical and surgical purposes (“Medical Robotic Technology”);

 

WHEREAS the Purchaser desires to purchase and acquire from the Sellers and the
Sellers desire to sell and assign to the Purchaser all of the Sellers’ right,
title and interest in and to those certain assets relating to the Medical
Robotic Technology as specified below (collectively, the “Assets’):

 

(a) All plans, specifications, drawings, concepts, designs, prototypes,
techniques, tools, diagrams, outlines, descriptions, information, data,
engineering studies and reports, test results, models, manufacturing processes
and flowcharts;

 

(b) All raw materials, supplies, work in progress, finished product and lists of
suppliers;

 

(c) All software programs and software code relating thereto, if any and all
copies and tangible embodiments of the software programs and software code (in
source and object code form), together with all documentation related to such
programs and code;

 

(d) All intellectual property rights including, but not limited to, future
patent applications, patents, trademarks, trade names, copyrights, exercisable
or available in any jurisdiction of the world, and the exclusive right for
Purchaser to hold itself out to be the successor to the Medical Robotic
Technology business of Seller;

 

(e) All licenses to the Assets and properties of third parties (including
licenses with respect to intellectual property rights owned by third parties);

 

1

 

 

(f) Claims, causes of actions, royalty rights, deposits, and rights and claims
to refunds (including tax refunds) and adjustments of any kind (including rights
to set-off and recoupment), and insurance proceeds;

 

(g) All Internet domain names and registrations that are held or owned by
Sellers which relate or refer to the business or Assets;

 

(h) All franchises, permits, licenses, agreements, waivers, and authorizations
from, issued, or granted by any governmental authority;

 

(i) Copies of marketing and sales information, including potential pricing and
customer lists.

 

WHEREAS the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matter;

 

NOW THEREFORE in consideration of the mutual promises of the parties hereto, and
of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and between the parties hereto as
follows:

 

ARTICLE 1

 

SALE AND TRANSFER OF ASSETS

 

1.1 Sale of Assets. Subject to the terms and conditions of this Agreement and in
reliance upon the representations, warranties, covenants and agreements
contained herein, at the closing of the transactions contemplated hereby, the
Seller will sell, convey, assign and transfer the Assets to the Purchaser, and
the Purchaser will purchase and acquire the Assets from the Sellers.

 

1.2 Consideration. In consideration of the sale, transfer and assignment to the
Purchaser of the Assets, the Purchaser shall issue to each of the Sellers an
aggregate of 25,000,000 shares of Series B Preferred Stock.

 

1.3 The Closing. The transfer and delivery of the documents transferring the
Assets to the Purchaser and the exchange and delivery by the parties of any
other documents and instruments contemplated by this Agreement (the “Closing”)
will take place on February 26, 2016 or such other date as may be mutually
acceptable to the Sellers and the Purchaser, subject to the satisfaction or
waiver (by the party receiving the benefit thereof) of the conditions precedent
set forth in Section 6 of this Agreement (the “Closing Date”).

 

1.4 Deliveries. At the Closing on the Closing Date:

 

(c) The Sellers shall deliver to the Purchaser executed and duly acknowledged
assignments conveying all right, title and interest of the Sellers to the Assets
to the Purchaser.     (d) The Sellers and the Purchaser shall each execute and
deliver such other instruments and take such other action as may be necessary to
carry out its obligations under this Agreement; including, without limitation,
working together to cause the title to any assets to be transferred into the
name of the Purchaser.

 

2

 

 

1.5 Title and Assignment of Assets. The Assets will be sold free and clear of
any and all liens or encumbrances. All Assets shall be conveyed and transferred
by means of a General Assignment as appropriate.

 

1.6 Expenses of Sellers. Any liability or obligation of the Sellers arising or
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby and any fees and expenses of
counsel, accountants and other experts employed by Seller shall be paid by the
Sellers.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

To induce the Purchaser to execute, deliver and perform this Agreement, and in
acknowledgement of the Purchaser’s reliance on the following representations and
warranties, the Sellers represent and warrant to the Purchaser as follows as of
the date hereof and as of the Closing Date:

 

2.1 Power and Authority. The Sellers have the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by them in connection with the transactions
contemplated hereby, and the Sellers will have taken all necessary action to
authorize the execution and delivery of this Agreement and such other agreements
and instruments and the consummation of the transactions contemplated hereby,
including but not limited to the receipt of all necessary regulatory approvals.
The execution, delivery and performance by the Sellers of the Agreement has been
duly authorized. This Agreement is, and the other agreements and instruments to
be executed and delivered by the Sellers in connection with the transactions
contemplated hereby, when such other agreements and instruments are executed and
delivered, shall be, the valid and legally binding obligations of the Sellers
enforceable against the Sellers in accordance with their respective terms.

 

2.2 Potential Conflict of Interest. The Sellers represent and confirm that
Bernardo Paolucci is the Chief Executive Officer/President and a member of the
Board of Directors and Drasko Karanovic is a member of the Board of Directors of
the Purchaser, and that the Sellers and Purchaser have negotiated in good faith
with the best interests of the shareholders of the Purchaser in consideration of
the transaction.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

To induce the Sellers to execute, deliver and perform this Agreement, and in
acknowledgement of Sellers’ reliance on the following representations and
warranties, the Purchaser hereby represents and warrants to the Sellers as
follows as of the date hereof and as of the Closing Date:

 

3.1 Organization. The Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada, with the
power and authority to conduct its business as it is now being conducted and to
own and lease its properties and assets.

 

3

 

 

3.2 Power and Authority. The Purchaser has the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by it in connection with the transactions contemplated
hereby, and the execution, delivery and performance of the Agreement by the
Purchaser has been duly authorized. This Agreement is, and, when such other
agreements and instruments are executed and delivered, the other agreements and
instruments to be executed and delivered by the Purchaser in connection with the
transactions contemplated hereby shall be, the valid and legally binding
obligations of the Purchaser, enforceable in accordance with their respective
terms.

 

3.3 No Conflict. Neither the execution and delivery by the Purchaser of this
Agreement and of the other agreements and instruments to be executed and
delivered by the Purchaser in connection with the transactions contemplated
hereby or thereby, nor the consummation by the Purchaser of the transactions
contemplated hereby, will or do violate or conflict with: (a) any foreign or
local law, regulation, ordinance, governmental restriction, order, judgment or
decree applicable to the Purchaser; (b) any provision of any charter, bylaw, or
(c) under any material agreement to which the Purchaser is a party.

 

3.4 Required Consents. No permit or approval, authorization, consent,
permission, or waiver to or from any person, or notice, filing, or recording to
or with, any person is necessary for the execution and delivery of this
Agreement and the other agreements and instruments to be executed and delivered
by the Purchaser in connection with the transactions contemplated hereby, or the
consummation by the Purchaser of the transactions contemplated hereby.

 

3.5 Litigation. There are no proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser which (i) seek to restrain or enjoin
the consummation of the Agreement or the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
Purchaser or its abilities to perform its obligations under the Agreement and
the other agreements and instruments to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.

 

ARTICLE 4

 

INDEMNIFICATION

 

(a) Purchaser agrees to indemnify and hold harmless Sellers and their successors
(each a “Seller Indemnified Party”) from and against any and all Losses of the
Seller Indemnified Parties, to the extent directly or indirectly resulting or
arising from or based upon:

 

  (i) the Assets;         (ii) breach of any representation or warranty set
forth in this Agreement; and         (iii) debts, taxes, claims, liabilities,
costs and expenses.

 

(b) “Loss” means any action, cost, damage, disbursement, expense, liability,
loss, deficiency, diminution in value, obligation, penalty or settlement of any
kind or nature, whether foreseeable or unforeseeable, including but not limited
to, interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses incurred in the investigation, collection,
prosecution and defense of claims and amounts paid in settlement, that may be
imposed on or otherwise incurred or suffered by the specified person.

 

4

 

 

ARTICLE 5

 

MISCELLANEOUS

 

5.1 Entire Agreement. This Agreement, and the other certificates, agreements,
and other instruments to be executed and delivered by the parties in connection
with the transactions contemplated hereby, constitute the sole understanding of
the parties with respect to the subject matter hereof and supersede all prior
oral or written agreements with respect to the subject matter hereof.

 

5.2 Parties Bound by Agreement; Successors and Assigns. The terms, conditions,
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.

 

5.3 Amendments and Waivers. No modification, termination, extension, renewal or
waiver of any provision of this Agreement shall be binding upon a party unless
made in writing and signed by such party. A waiver on one occasion shall not be
construed as a waiver of any right on any future occasion. No delay or omission
by a party in exercising any of its rights hereunder shall operate as a waiver
of such rights.

 

5.4 Severability. If for any reason any term or provision of this Agreement is
held to be invalid or unenforceable, all other valid terms and provisions hereof
shall remain in full force and effect, and all of the terms and provisions of
this Agreement shall be deemed to be severable in nature. If for any reason any
term or provision containing a restriction set forth herein is held to cover an
area or to be for a length of time which is unreasonable, or in any other way is
construed to be too broad or to any extent invalid, such term or provision shall
not be determined to be null, void and of no effect, but to the extent the same
is or would be valid or enforceable under applicable law, any court of competent
jurisdiction shall construe and interpret or reform this Agreement to provide
for a restriction having the maximum enforceable area, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under applicable law.

 

5.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

 

5.6 Notices. All notices, requests, demands, claims, and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given five business days after such notice,
request, demand, claim or other communication is sent, if sent by registered or
certified mail, return receipt requested, postage prepaid; and, in any case, all
such communications must be addressed to the intended recipient at the address
set forth on the first page of this Agreement. Any party may send any notice,
request, demand, claim, or other communication hereunder to the intended
recipient at the address set forth above using any other means, but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.

 

5

 

 

5.7 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the Province of Ontario applicable to agreements executed and
to be performed wholly within such Province, without regard to any principles of
conflicts of law. Each of the parties hereby irrevocably consents and agrees
that any legal or equitable action or proceeding arising under or in connection
with this Agreement shall be brought in the courts located in the Province of
Ontario, by execution and delivery of this Agreement, irrevocably submits to and
accepts the jurisdiction of said courts, (iii) waives any defense that such
court is not a convenient forum, and (iv) consent to any service of process made
either (x) in the manner set forth in Section 8(c) of this Agreement (other than
by telecopier), or (y) any other method of service permitted by law.

 

5.8 No Third Party Beneficiary Rights. No provision in this Agreement is
intended or shall create any rights with respect to the subject matter of this
Agreement in any third party.

 

5.9 Such Other Acts. The parties hereto shall do all things, take such acts and
execute such documents as are necessary to give effect to the intention herein
contemplated.

 

5.10 Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first indicated above.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.

 

  SELLERS       /s/ Berardino Paolucci   Berardino Paolucci       /s/ Drasko
Karanovic   Drasko Karanovic       PURCHASER       Novus Robotics Inc.       By:
      /s/ Berardino Paolucci   President/CEO

 

6

 

 

 

